10
ll
12
13
14
15
16

17

18
19
20
21
22
23
24
25
26
27

Case 2:16-cv-01877-JLR Document147-1 Filed 04/01/19 Page 1 of 2

HONORABLE JAl\/[ES L. ROBART

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHTNGTON

AT SEATTLE
SUSAN CHEN et al.,
Crer ACTION No.'2: 16-cv-01877-JLR
Plaintiffs,
[PRQPGSEB] ORDER GRANTING
VS~ PLAINTIFFS’ MOTION TO FILE

()VER LENGTH BRIEF
NATALIE D’AMICO, et al.,
NOTE ON MOTION CALENDAR:

Defendants. APRIL 1, 2019

 

 

 

 

~THIS MATTER has come before this Court on Susan Chen’s l\/Iotion to File Over Length
Brief (“l\/lotion”). The Court has reviewed and considered the Motion to file Over Length Brief,
and any and all other papers filed in support, in opposition, in reply, or otherwise in connection
with the Motion. The Court is otherwise fully apprised and informed in all respects as to the
matters herein Now, therefore, IT IS HEREBY ORDERED as follows:

The Motion to file Over Length Brief is GRANTED. l\/[s. Chen is permitted six (6)

additional pages for her opposition brief, for a total of thirty (3 0) pages

IT is so oRDERED this 3551 day ar `.\\ , 2019.

*Q§QM

Honorable ames L. Robar't

   

DoRsEY & WHITNEY LLP
_ oRDER GRANTING MorloN 70§§§§§15§’§§§3‘§§§§°°
TO F]].E OVER LENGTH BRIEF - 1 - PHONE= <106)903~3800

FAX: (206) 903-8820|]

2216-cv-01877-JLR

 

 

 

_{>

`&O\Uz

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:16-cv~01877~JLR Document 147-1 Fiied 04/01/19

Presented by:
DORSEY & WHITNEY LLP

/S/ Shawn Larsen-Brighz‘

Shawn Larsen-Bright, WSBA # 37066
Nathan AleXander, WSBA #37040

701 Fifth AVenue, Suite 6100

Seattle, WA 98104

Tel. 206-903-8800
larsen.bright.shawn@dorse\/.com
alexander.nathan@dorsev.com
Court-Appointed Attorneysfor Plaim‘z`jj‘SuSaI/z
Chen, individually, as parent/guardianfor
J.L. and as FRCP ] 7 Guardian Ad Litemfor
J.L.

2:16-cv-01877-.TLR

 

Page 2 ot 2

DoRsEY & WHITNEY LLP

oRDER GRANTJNG MorloN 7°§§§§§§$1‘§%§$%§§00

TO F]]_,E OVER LENGTH BRIEF - 2 - , PHONE:<206)903-8800

FAX: (206) 903-8820|1

 

 

 

